        Case 1:19-cv-00190-DAD-JLT Document 15 Filed 09/02/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11                                      ) Case No.: 1:19-cv-0190 -DAD-JLT
     VIRGINIA DIONISIO, individually and on
                                        )
     behalf of all other similarly situated,
12                                      ) ORDER CLOSING THE ACTION
               Plaintiff,               )
13                                      )
          v.                            )
14                                      )
     MIDLAND CREDIT MANAGEMENT, et al., )
15                                      )
               Defendants.              )
16                                      )

17          The plaintiff has filed a voluntary dismissal with prejudice as to her claims (Doc. 7) and
18   without prejudice as to the class claims (Doc. 13) according to Federal Rules of Civil Procedure Rule
19   41(a)(1(A)(1). (Doc. 9) The Court notes that the sanctions ordered in this case have not yet been paid.
20   Thus, the Court ORDERS:
21          1.      As to any future litigation filed in this Court by the plaintiff or on her behalf, she
22   SHALL attach a copy of this order and proof she has paid the sanctions, if she has;
23          2.      As to any future litigation filed in this Court by attorney Jonathan Stieglitz, he SHALL
24   attach a copy of this order and proof he has paid the sanctions, if he has
25          3.      The Clerk of Court is DIRECTED to close this action.
26
27   IT IS SO ORDERED.
28
        Dated:     September 2, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
